significant index no third party contacts - employees of the company date - date departmen of t e treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division apr fie hat in re dear company this letter constitutes notice that a conditional waiver of a portion of the minimum_funding_standard has been granted for the above-named pension_plan for the plan_year beginning date this conditional waiver has been granted in accordance with sec_412 of the internal_revenue_code the code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which this conditional waiver has been granted is dollar_figure million which is the portion of the minimum_funding_standard for the plan_year after the payment of the amount required under sec_412 of the code to amortize any waivers for prior plan years that otherwise in the absence of any waiver for the plan_year would be equal to the quarterly installment under sec_412 due to be paid under sec_412 not later than date the company formerly operated as a division of another purchased its major operating_assets from the steel company in through a leveraged employee_stock_ownership_plan - ‘ transaction through the the company was employee owned until when the company’s stock began trading publicly the company is a major integrated producer of with principal product lines consisting of ' in recent years the u s and - of crisis characterized by record operating losses more than two dozen bankruptcies and the permanent closure of a significant amount of productive capacity during this time the company like most u s has been in a state producers has sustained significant operating losses and decreased liquidity as a result of adverse market conditions resulting from a slowing economy depressed product selling prices and high levels of foreign imports the company experienced net losses for the fiscal years ending date through and reported both negative working_capital and negative net_worth for the fiscal_year sec_2001 and sec_2002 the company commenced a restructuring in the spring of to fundamentally reposition its business to focus on higher margin value-added products the restructuring included reductions in workforce streamlining management entering into financing programs with vendors to improve liquidity increasing liquidity and borrowing availability by refinancing the company’s working_capital facilities through a senior credit facility restructuring long-term debt and lowering debt service_costs as part of its recovery efforts the company has secured concessions from its bargaining unit employees including cancellation of a planned dollar_figure per hour wage increase that would have gone into effect in date an immediate percent pay and wage reduction a six-month postponement of percent of vacation pay that would have been payable to certain employees in date and freezing of plan benefit accruals intended to become effective on or about date the same pay reduction and plan freeze will also be applicable on the same dates to all of the company's salaried employees the company plans to reposition its business by pursuing the acquisition of strategic assets from other and pursuing other asset acquisitions that meet the company’s goal of exiting the - the company expects its proprietary technology to that are working to reposition their business with a polymer film to be a major source of growth the company has substantial obligations related to its employee post-retirement plans for medical and life_insurance benefits and pensions the company has stated that it is currently holding meetings with its pre-age retirees to discuss significant reductions in future health care costs the above-named defined_benefit_plan was originally effective plan contributions for the plan years requirement for those years and the resulting large credit balances in the funding_standard_account were sufficient to meet minimum_funding requirements for the exceeded the minimum_funding plan years the minimum_funding requirements for the and plan years include approximate additional funding charges of -and estimated for for of market_value of assets to accrued liability is approximately actuarial report for the plan gives investment losses and the retirement of nearly result of corporate restructuring as primary causes of decreases in the plan’s funded status participants with enhanced benefits in as of date the ratio percent the and early asa this waiver has been granted subject_to the following condition which you have agreed to within days from the date of this letter all necessary documents to provide an arrangement that is satisfactory to the pension_benefit_guaranty_corporation pbgc to secure the repayment of the waived amount will be executed if the company fails to meet the above condition this waiver is retroactively null and void q a-8 of notice_89_52 1989_1_cb_692 provides that the determination of of the current year’s minimum_funding requirement should generally be made assuming that no waiver will be granted for the current plan_year in this instance a waiver of the entire minimum_funding requirement for after the payment of the amount required under sec_412 of the code to amortize any waivers for prior plan years was requested only a portion of the minimum_funding requirement for has been waived at this time anticipated that the company will request modification of the amount waived later in however q a-8 of notice_89_52 further provides that if any amount is disregarded in anticipation of a waiver of such amount for the current plan_year and such waiver is subsequently denied the rules regarding interest charges and liens under sec_412 and n apply therefore if the company does not request and obtain further modification s of the amount waived until the entire minimum_funding requirement after the payment of the amount required under sec_412 of the code to amortize any waivers for prior plan years is waived then the interest charges under sec_412 and liens under sec_412 will apply to any amounts of required quarterly installments that have not been paid timely it is because a waiver of the minimum_funding_standard has been granted for the pian year in computing the quarterly contribution in the instant case the determination of of the current year’s minimum_funding requirement should take into account the waiver amortization payment required in the plan_year for the waiver your attention is called to sec_412 of the code and sec_304 of erisa which describes the consequences which result in the event the plan is amended to increase benefits to change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived amount remains unamortized please note that any amendment to other retirement or profit sharing plans maintained by the company to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year ending date the date of this letter should be entered on schedule b actuarial information we have sent a copy of this letter to the classification in and to your authorized representatives form on file with this office if you have any questions concerning this letter please contact oo relating to this letter please refer to a in any correspondence ‘as well sincerely jrbod carol d gold director employee_plans cc cc
